                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE



  SOPHIA PHEAP, as Administratrix and                 )
  Personal Representative of the ESTATE               )
  OF CHANNARA PHEAP,                                  )
                                                      )
                 Plaintiff,                           )
                                                      )
  vs.                                                 )   Case No. 3:20-cv-00387-DCLC-DCP
                                                      )
  CITY OF KNOXVILLE, TENNESSEE,                       )
  CHIEF EVE M. THOMAS, individually,                  )
  DYLAN M. WILLIAMS, individually, and                )
  JOHN AND JANE DOES 1-5, individually,               )
                                                      )
                 Defendants.                          )


                          NOTICE OF WITHDRAWAL OF COUNSEL

         Comes now attorney E. Jerome Melson, counsel for Defendant Dylan M. Williams, in his

  individual capacity, pursuant to E.D. Tenn. L.R. 83.4(f), and provides notice to the Court that he

  is withdrawing from the representation of Defendant Dylan M. Williams in this matter. Upon his

  withdrawal, Defendant Dylan M. Williams will continue to be represented by attorneys Gary M.

  Prince and John M. Kizer, who are counsel of record herein.

         Respectfully submitted, this 28th day of January, 2021.


                                                      /s/ E. Jerome Melson
                                                      E. Jerome Melson (TN BPR #013340)
                                                      John M. Kizer (TN BPR #029846)
                                                      GENTRY, TIPTON & McLEMORE, P.C.
                                                      P.O. Box 1990
                                                      Knoxville, Tennessee 37901-1990
                                                      (865) 525-5300
                                                      Attorneys for Defendant Dylan M. Williams




Case 3:20-cv-00387-DCLC-DCP Document 31 Filed 01/28/21 Page 1 of 2 PageID #: 227
                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on January 28, 2021, the foregoing “Notice of
  Withdrawal of Counsel” was filed electronically. Notice of this filing will be sent by operation of
  the Court’s electronic filing system to all counsel indicated on the electronic filing receipt. All
  other counsel, if any, will be served by regular U.S. Mail. Counsel may access this filing through
  the Court’s electronic filing system.


                                                       /s/ E. Jerome Melson
                                                       E. Jerome Melson (BPR #013340)




Case 3:20-cv-00387-DCLC-DCP Document 31 Filed 01/28/21 Page 2 of 2 PageID #: 228
